Citation Nr: 0823503	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  06-18 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for polyclonal protein, 
possible early stage multiple myeloma.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from February 1962 to June 
1970.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2006 rating decision of the 
Cleveland, Ohio, VA Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This appeal stems from a February 2006 rating decision in 
which the AOJ denied service connection for polyclonal 
protein, possibly early stage multiple myeloma.  In that 
regard, the Board notes that the appellant's DD Form 214 
shows service in Vietnam, and thus, the appellant is presumed 
to have been exposed to Agent Orange during service.  In 
addition, if manifest to a degree of 10 percent or more at 
any time after service, multiple myeloma shall be service-
connected if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of § 3.307(d) are also satisfied.  See §§ 3.307, 
3.309.  

In this case, a June 2005 VA letter informed the appellant 
that the assessment entered in association with a June 2005 
Agent Orange examination was "Polyclonal (possible early 
stage of multiple myeloma)," and that such may be related to 
Agent Orange exposure.  The Board notes that the June 2005 
Agent Orange examination report notes, "Conditions PROBABLY 
RELATED to Agent Orange Exposure:  1.  none."  In addition, 
records, dated in July 2005, reflect an impression of 
elevated IgM level, polyclonal; that, "IFE shows a 
polyclonal pattern with increased IgM"; and that on Agent 
Orange examination, 'AN APPARENT POLYCLONAL GAMMOPATHY - IGM.  
KAPPA AND LAMBDA TYPING APPEAR INCREASED."  In an August 
2005 record, the examiner indicated that he ordered Positron 
Emission Tomography (PET) scanning, and that if it was 
determined to be unnecessary, it could be cancelled.  An 
October 2005 record notes, "Serum IFE 8/16/05, d/w lab again 
polyclonal."  The examiner noted that no further hematologic 
evaluation was necessary for polyclonal protein.  A May 2006 
record reflects an assessment of asymptomatic polyclonal IgM 
gammopathy (kappa/lambda).  In his June 2006 VA Form 9, the 
appellant asserted that he had cancer.  The Board finds that 
further development is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any relevant VA 
treatment records that have not been 
associated with the claims file, to 
include any reports associated with scans.  
All records obtained should be associated 
with the claims file.  

2.  The AOJ should schedule the appellant 
for a VA examination to determine whether 
the appellant has a diagnosis of multiple 
myeloma or any disability related to 
elevated IgM level, polyclonal protein.  
The claims file should be made available 
for review in conjunction with the 
examination and all necessary tests should 
be accomplished.  The AOJ should request 
that the examiner provide an opinion as to 
whether the appellant has a diagnosis of 
multiple myeloma, and if so, whether it 
has been manifest to a degree of 10 
percent at any time since separation, 
and/or whether it is at least as likely as 
not that any identified disability 
associated with the finding of polyclonal 
protein is related to service, to include 
exposure to Agent Orange during service.  
A complete rationale should accompany all 
opinions provided.  

3.  In light of the above, the claim 
should be readjudicated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the appellant afforded a 
reasonable period of time in which to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


